Title: To John Adams from Samuel Chase, 24 July 1775
From: Chase, Samuel
To: Adams, John


     
      Harford Town Monday afternoon24 July 1775
      Dear Sir
     
     I am this far arrived on my way Home. Give Me Leave to introduce to your Notice Mr. George Lux a Son of a Gentleman who is my particular Friend, a Man of the most worthy and amiable Character, he is bound for our Camp and would be glad to carry your Commands to any of your Friends. Mr. Cary, Mr. Hopkins and Smith, young Gentlemen of Balt. Town, are also for our Camp and worthy of Attention.
     I met the enclosed from a young Gentleman in my office. The Contents will please You.
     
     My warmest Wishes attend You and your worthy Brethren. I beg a Line. Your Affectionate and Obedient Servant
     
      Saml. Chase
     
    